*566Contrary to the defendant’s contention, the hearing court properly determined that the lineup, held approximately 13 months after the complainant’s viewing of the photographic array, was not tainted by any suggestiveness inherent in the prior procedure (see, People v Robert, 184 AD2d 597; People v Reynoso, 182 AD2d 546; People v Allah, 158 AD2d 605). Furthermore, the trial court’s charge on the issue of identity adequately apprised the jury of the applicable legal principles (see, People v Varrecchia, 186 AD2d 605). Although the trial court declined to instruct the jury further concerning the length of time between the commission of the crimes and the lineup, evidence of this fact was before the jury and was clearly noted by the defense counsel in summation.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either without merit (see, e.g., People v Suitte, 90 AD2d 80) or unpreserved for appellate review. Mangano, P. J., Bracken, Copertino and Pizzuto, JJ., concur.